DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu et al. (US 20170097504 A1) and Augereau (US 20100141854 A1) in view of Yamada (US 20090015901).

As per claim 1, Takamatsu discloses
a housing ([0043], See Fig. 3, frame 12); 
a main display module, disposed in said housing, projecting a first image to be a virtual image ([0043-0045], See Fig. 3, The first display 13 projects first images onto the front window of the vehicle.); and 
a backup display module, disposed in said housing, displaying a second image, and said second image being a real image ([0043], See Fig. 3, The second display 15 displays images to the driver’s seat.), 
said first image is projected to a windshield and reflected by said windshield ([0048], See Fig. 3, The first image is reflected to the user with the windshield.), but fails to disclose said second image is displayed to a windshield, and said second image is reflected by said windshield and a control circuit, coupled to said main display module and said backup display module, controlling said main display module to project said first image, and controlling said backup display module to display said second image, in which said control circuit controls said backup display module to display said second image when said main display module is abnormal.
However, Augereau discloses said second image is displayed to a windshield, and said second image is reflected by said windshield ([0003], See Fig. 1, The display can directly display to the windshield to be reflected to the user.). Takamatsu in view of Augereau are analogous art pertaining to HUDs. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to display an image onto the windshield directly for the driver to view. Augerau’s methods would reduce cost in needing additional elements 
However, Yamada discloses a control circuit, coupled to said main display module and said backup display module, controlling said main display module to project said first image, and controlling said backup display module to display said second image, in which said control circuit controls said backup display module to display said second image when said main display module is abnormal ([0097], See Fig. 22, The control circuit would be able to determine an abnormal for one display to swap output of the higher priority output to the display without an abnormal condition.). Takamatsu and Augereau in view of Yamada are analogous art pertaining to displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the images displayed by the two displays changed when one has an abnormal condition. The changing of image output is to provide reliability of high-priority data to the driver ([0097]).

As per claim 6, claim 1 is incorporate and Takamatsu fails to disclose said control circuit detects the state of said main display module.
However, Yamada discloses said control circuit detects the state of said main display module ([0097], See Fig. 22, The control circuit would be able to determine an abnormal for one display to swap output of the higher priority output to the display without an abnormal condition.). Takamatsu and Augereau in view of Yamada are analogous art pertaining to displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed .

Claims 2, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu et al., Augereau and Yamada in view of Narushima et al. (US 20170285338 A1).

As per claim 2, claim 1 is incorporate and Takamatsu discloses
said main display module includes: a main display unit, disposed in said housing, and displaying said first image ([0043-0045], See Fig. 3, The first display 13 projects first images onto the front window of the vehicle.), but fails to disclose a reflection mirror, disposed in said housing; and an optical projection element, disposed in said housing, and located on a reflection path of said reflection mirror; wherein said reflection mirror reflects said first image to said optical projection element and said optical projection element projects said first image to be the virtual image. 
However, Narushima discloses a reflection mirror, disposed in said housing ([0052], See Fig. 1, convex mirror 30); and 
an optical projection element, disposed in said housing, and located on a reflection path of said reflection mirror ([0052], See Fig. 1, display device 20); 
wherein said reflection mirror reflects said first image to said optical projection element and said optical projection element projects said first image to be the virtual image ([0052-0055], See Fig. 1, concave mirror 50 and virtual image on windshield). Takamatsu, Augereau and Yamada in view of Narushima are analogous art pertaining to heads-up displays. Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have been able to use Narushima’s system for Takamatsu’s first display. Narushima’s system has the advantage of correcting for displaying on the curved surface of a windshield ([0057]).

As per claim 3, claim 2 is incorporate and Takamatsu fails to disclose said optical projection element is a spherical mirror.  
However, Narushima discloses said optical projection element is a spherical mirror ([0052-0055], See Fig. 1, concave mirror 50). Takamatsu, Augereau and Yamada in view of Narushima are analogous art pertaining to heads-up displays. Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have been able to use Narushima’s system for Takamatsu’s first display. Narushima’s system has the advantage of correcting for displaying on the curved surface of a windshield ([0057]).
 
As per claim 5, claim 1 is incorporate and Takamatsu discloses
said control circuit controls said main display module to display said first image and project10MR3315-1033Appl. No. 16/212,763 said first image ([0048, 0051], The control unit would control the first display to project a first image.) and 
controls said backup display module to display said second image according to a car status information; and said second image includes at least a portion of said car status information ([0052-0053], The first display second display 15L displays MK1 as a danger mark to the driver.), but fails to disclose said first image includes said car status information.
However, Narushima discloses said first image includes said car status information ([0053], The display device may output useful vehicle information such as vehicle speed.). Takamatsu, Augereau and Yamada in view of Narushima are analogous art pertaining to heads-up displays. Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have been able to use Narushima’s system for Takamatsu’s first display. Narushima’s system has the advantage of correcting for displaying on the curved surface of a windshield ([0057]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu et al., Augereau and Yamada in view of Richman et al. (US 20170272829 A1).

As per claim 7, claim 1 is incorporate and Takamatsu fails to disclose said control circuit includes: a first control unit, coupled to said main display module, and controlling said main display module to project said first image; and a second control unit, coupled to said backup display module, and controlling said backup display module to display said second image. 
	However, Richman discloses said control circuit includes: a first control unit, coupled to said main display module, and controlling said main display module to project said first image; and a second control unit, coupled to said backup display module, and controlling said backup display module to display said second image ([0062], A plurality of displays can be controlled by one controller or individual controlled.). Takamatsu, Augereau and Yamada in view of Richman are analogous art pertaining to displays. Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have had a control unit for each display. Additional controllers would reduce the processing on one controller and enable faster processing.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu et al., Augereau and Yamada in view of Kim et al. (US 8593401 B1).

As per claim 10, claim 1 is incorporate and Takamatsu fails to disclose the power consumption of said backup display module is lower than the power consumption of said main display module.
	However, Kim discloses the power consumption of said backup display module is lower than the power consumption of said main display module (Kim et al., Col. 6 lines 7 to 17, The first display can be used for more power intensive display such as video while the second displays text.). Takamatsu and Augereau in view of Kim are analogous art pertaining to displays. Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have been able to control the output of the first and second displays. Kim’s method enables power saving (Col. 6 lines 7 to 17).

s 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu et al. in view of Richman et al. in view of Yamada.

As per claim 8, Takamatsu discloses
a housing ([0043], See Fig. 3, frame 12); 
a main display module, disposed in said housing, projecting a first image to be a virtual image ([0043-0045], See Fig. 3, The first display 13 projects first images onto the front window of the vehicle.); and 
a backup display module, disposed in said housing, displaying a second image, and said second image being a real image ([0043], See Fig. 3, The second display 15 displays images to the driver’s seat.), 
a control circuit, coupled to said main display module and said backup display module, controlling said main display module to project said first image, and controlling said backup display module to display said second image ([0048, 0051-0053], A control unit would control the first and second displays to display first and second images, respectively.), but fails to disclose wherein said control circuit includes: a first control unit, coupled to said main display module, and controlling said main display module to project said first image, and a second control unit, coupled to said backup display module, and controlling said backup display module to display said second image and said second control unit controls said backup display module to display said second image when said main display module or said first control unit is abnormal, a first image to be a virtual image.  
 wherein said control circuit includes: a first control unit, coupled to said main display module, and controlling said main display module to project said first image, and a second control unit, coupled to said backup display module, and controlling said backup display module to display said second image ([0062], A plurality of displays can be controlled by one controller or individual controlled.). Takamatsu in view of Richman are analogous art pertaining to displays. Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have had a control unit for each display. Additional controllers would reduce the processing on one controller and enable faster processing.
However, Yamada discloses said second control unit controls said backup display module to display said second image when said main display module or said first control unit is abnormal ([0097], See Fig. 22, The control circuit would be able to determine an abnormal for one display to swap output of the higher priority output to the display without an abnormal condition.). Takamatsu and Richman in view of Yamada are analogous art pertaining to displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the images displayed by the two displays changed when one has an abnormal condition. The changing of image output is to provide reliability of high-priority data to the driver ([0097]).

As per claim 9, claim 8 is incorporated and Takamatsu fails to disclose said second control unit detects the state of said main display module and the state of said first control unit; and when said main display module is in an abnormal state or said first control unit is in an abnormal state, said second control unit controls said backup display module displays said second image.
However, Yamada discloses said control circuit detects the state of said main display module; and when said main display module is abnormal, said control circuit controls said backup display module to display said second image ([0097], See Fig. 22, The control circuit would be able to determine an abnormal for one display to swap output of the higher priority output to the display without an abnormal condition.). Takamatsu and Richman in view of Yamada are analogous art pertaining to displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the images displayed by the two displays changed when one has an abnormal condition. The changing of image output is to provide reliability of high-priority data to the driver ([0097]).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-0856.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW LEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
 /KENT W CHANG/ Supervisory Patent Examiner, Art Unit 2624